Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-16 are currently pending in the instant application.  Applicants have amended claims 14 and 15 in an amendment filed on September 30, 2022.  Claims 1-3, 8 and 10 are rejected and claims 4-7, 9 and 11-16 are objected in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on September 30, 2022, has overcome the rejection of claims 14-15 under 35 USC 112, first paragraph as not being enabled for the full scope.  The above rejection has been withdrawn.
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lago-Fernandez, et al. (Methods in Enzymology, 2017, Volume 593, 237-257). The instant invention claims  
    PNG
    media_image1.png
    456
    643
    media_image1.png
    Greyscale
 
 The Lago-Fernandez, et al. reference teaches pyrazolylbenzene derivatives such as 
    PNG
    media_image2.png
    109
    217
    media_image2.png
    Greyscale
 (See compound 68, scheme 14, page 249) wherein R1 is pentyl; R3 is H and R2 is H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

	
IV.  Objections
Dependent Claim Objections
Dependent Claims 4-7, 9 and 11-16 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 21, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626